


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1


 
Interest Purchase Agreement
 
among
 
PDS GIS/LIS, INC.
 
and
 
David M. King and Glen W. Thurow
 
Constituting All of The Members of


Land Links Company LTD.,
a New Mexico limited liability company
 


 
Effective as of
 
 
January 1, 2007
 


 
 
- 1 -

--------------------------------------------------------------------------------

 



 
Interest Purchase Agreement
 
This Interest Purchase Agreement (this "Agreement") is entered into effective as
of January 1, 2007, by and among PDS GIS/LIS, Inc., a
____________Delaware corporation ("Buyer"), David M. King and Glen W. Thurow
(each individually a "Member" and collectively the "Members"), constituting all
of the Members of Land Links Company, LTD., a New Mexico limited liability
company (the "Company").
 
RECITALS
 
A. David M. King owns forty nine percent (49%) of the membership interests in
and to the Company, Glen W. Thurow owns fifty one percent (51%) of the
membership interests in and to the Company, and together the Members own one
hundred percent (100%) of the membership interests in and to the Company (the
"Interests").
 
B. The Members desire and intend to sell the Interests to Buyer at the price and
on the terms and subject to the conditions set forth below.
 
C. Buyer desires and intends to purchase the Interests from the Members at the
price and on the terms and subject to the conditions set forth below.
 
AGREEMENT
 
In consideration of the terms hereof, the parties agree as follows:
 
ARTICLE I - DEFINITIONS
 
1.1 Definitions
 
Capitalized terms shall have the meanings set forth herein.
 
ARTICLE II - PURCHASE AND SALE OF INTERESTS
 
2.1
Purchase and Sale of Interests

 
On the terms and subject to the conditions of this Agreement, Buyer agrees to
purchase the Interests from the Members, and the Members agree to sell the
Interests, constituting 100% of the Interests in and to the Company, to Buyer.
 
2.2
Consideration for Interests

 
The aggregate purchase price (the "Purchase Price") for the Interests is 360,000
shares, no par value (the "Parent Stock"), of Xedar Corporation, a Colorado
corporation ("Parent"), and the parent of Premier Data Services, Inc., a
Delaware corporation, which is the parent of Buyer, payable as set forth in this
Section 2.2. The Parent Stock shall be "restricted stock" as that term is define
in Rule 144 promulgated under the Securities Act of 1933, as amended (the
"Act").
 
2.2.1 Payment
 
At Closing (as defined below) Buyer shall cause Parent to direct its transfer
agent, Computershare Trust Company, Inc. (the "Transfer Agent"), (a) to issue to
David M. King 180,000 shares of Parent Stock; and (b) to issue to Glen W. Thurow
180,000 shares of Parent Stock.

Interest Purchase Agreement 
 
- 2 -

--------------------------------------------------------------------------------

 

 
2.2.2 Registration Rights and Lock-Up Agreement; Adjustment to Purchase Price
 
(a) At or prior to Closing, David M. King and Glen W. Thurow shall each execute
a registration rights and lock-up agreement ("Registration and Lock-Up
Agreement") in substantially the form attached hereto as Exhibit 2.2.2. The
Registration and Lock-Up Agreement, shall provide, among other things, that
Parent shall use its best commercial efforts to file, with the United States
Securities and Exchange Commission ("SEC"), a registration statement with
respect to the Parent Stock within 90 days of the Closing and that Parent shall
uses its best commercial efforts to cause such registration statement to be
declared effective within 180 days of the Closing. The Registration and Lock-Up
Agreement, shall further provide, among other things, that the Members shall be
prohibited from selling the Parent Stock for a period of not less than one year
after the Closing, subject to waiver by Parent.
 
(b) "Actual Net Equity" shall mean the Company's total assets less total
liabilities (for purposes of this definition, total assets and total liabilities
shall be determined in conformity with GAAP and in a manner consistent with that
used to prepare the Financial Statements (as defined below)). No later than two
(2) days prior to the Closing Date (as defined below), the Company shall prepare
and deliver to Buyer a balance sheet dated as of two (2) days prior to the
Closing Date, prepared in conformity with GAAP and in a manner consistent with
that used to prepare the Financial Statements (the "Closing Balance Sheet"). It
is the intent of the parties that all liabilities of the Company, including, but
not limited to payroll, accrued vacation, employee benefits, and all accounts
payable, will be satisfied by the Company and the Members prior to Closing, and
that all remaining cash of the Company, if any, will be distributed to the
Members, such that the Actual Net Equity of the Company at Closing, and as
reflected on the Closing Balance Sheet, is equal to zero (0). However, in the
event that Buyer shall dispute the Closing Balance Sheet, Buyer may, within
sixty (60) days after the Closing Date, engage a firm of certified public
accountants (the "Independent Expert") selected by Buyer to audit the Company.
The costs and expenses of such Independent Expert shall be borne by Buyer;
provided, however, that should the Independent Expert determine that there
exists a discrepancy between the Closing Balance Sheet and the Final Balance
Sheet (as defined below) in excess of $10,000, the costs of such audit shall be
borne by the Members, such costs to be paid by the Members in accordance with
Section 2.2.2(c). The Independent Expert shall perform an audit of the Closing
Balance Sheet and shall deliver its findings (the "Final Balance Sheet") to
Buyer and the Members no later than sixty (60) days following appointment. The
decision of the Independent Expert shall be final and binding upon the parties.
 
(c) In the event that the Final Balance Sheet reflects an Actual Net Equity that
is lower than that reflected on the Closing Balance Sheet (an "Adjustment"),
then the Members shall be obligated to surrender to Parent for cancellation 1
share of Parent Stock for each dollar amount of the Adjustment, plus the costs
of the Audit, if any, to be borne by the Members pursuant to Section 2.2.2(b).
If the Members are obligated to surrender for cancellation any shares pursuant
to this Section 2.2.2, then the Members, within 10 days after receiving written
notice from Parent concerning the adjustments to be made pursuant to this
Section 2.2.2(c), shall deliver to Parent the certificates for the Parent
Shares, duly endorsed in favor of Parent, to the Parent, and the Parent shall
promptly issue new certificates to the Members reflecting the number of shares
to be issued to each Member after deducting the number of shares to be
surrendered and cancelled pursuant to this Section 2.2.2(c).

Interest Purchase Agreement 
 
- 3 -

--------------------------------------------------------------------------------

 

 
2.3
Closing

 
The closing of the transactions contemplated herein (the "Closing") shall be on
____________January 1, 2007 and shall be held at ____________the offices of
Buyer, or such other time and date as Buyer and the Company shall agree (the
"Closing Date"). At the Closing Buyer and the Members shall take all such action
and deliver all such documents, instruments, certificates and other items as may
be required, under this Agreement or otherwise, in order to perform or fulfill
all covenants, conditions and agreements on its part to be performed or
fulfilled at or before the Closing Date and to cause all conditions precedent to
the other parties' obligations under this Agreement to be satisfied in full
 
ARTICLE III - REPRESENTATIONS AND WARRANTIES
 
OF MEMBERS
 
3.1
Member Representations and Warranties

 
To induce the Buyer to enter into and perform this Agreement, the Members
represent and warrants to Buyer as of the date of this Agreement and as of the
Closing as follows in this Article III
 
3.1.1 Good Title
 
Each Member represents with respect to itself as follows in this Section 3.1:
David M. King owns forty nine percent (49%) of the membership interests in and
to the Company; Glen W. Thurow owns fifty one percent (51%) of the membership
interests in and to the Company, and together the Members own one hundred
percent (100%) of the membership interests in and to the Company. Such Interests
are owned free and clear of any lien, encumbrance, adverse claim, restriction on
sale, transfer or voting (other than restrictions imposed by applicable
securities laws), preemptive right, option or other right to purchase and upon
the consummation of the sale of such Interests as contemplated hereby, Buyer
will have good title to such Interests, free and clear of any lien, encumbrance,
adverse claim, restriction on sale, transfer or voting (other than restrictions
imposed by applicable securities laws), preemptive right, option or other right
to purchase.
 
3.1.2 Authority
 
Such Member has all requisite power, right and authority to enter into this
Agreement, including the exhibits and schedules hereto, and each other agreement
or document (collectively the "Transaction Documents") entered into in
connection with this Agreement to which it is a party, to consummate the
transactions contemplated hereby and thereby, and to sell and transfer the
Interests without the consent or approval of any other person or entity. Such
Member has taken, or will take prior to the Closing, all actions necessary for
the authorization, execution, delivery and performance of this Agreement and the
other Transaction Documents.
 
3.1.3 Enforceability
 
This Agreement has been, and the other Transaction Documents to which Such
Member is a party on the Closing will be, duly executed and delivered by such
Member, and this Agreement is, and each of the other Transaction Documents to
which such Member is a party on the Closing will be, the legal, valid and
binding obligation of such Member, enforceable against such Member in accordance
with its terms.
 

Interest Purchase Agreement 
 
- 4 -

--------------------------------------------------------------------------------

 

 
3.1.4 No Approvals or Notices Required; No Conflicts
 
The execution, delivery and performance of this Agreement and the other
Transaction Documents by such Member, and the consummation of the transactions
contemplated hereby and thereby, will not (a) constitute a violation (with or
without the giving of notice or lapse of time, or both) of any provision of any
law or any judgment, decree, order, regulation or rule of any court, agency or
other governmental authority applicable to such Member, (b) require any consent,
approval or authorization of, or declaration, filing or registration with, any
person or entity, (c) result in a default (with or without the giving of notice
or lapse of time, or both) under, acceleration or termination of, or the
creation in any party of the right to accelerate, terminate, modify or cancel,
any agreement, lease, note or other restriction, encumbrance, obligation or
liability to which the Company is a party or by which it is bound or to which
any assets of the Company are subject, or (d) result in the creation of any lien
or encumbrance upon the assets of the Company or upon the Interests.
 
3.2
Company Organization; Good Standing; Corporate Authority; Enforceability

 
Each Member represents and warrants to Buyer as follows: The Company is a
limited liability company duly organized, validly existing and in good standing
under the laws of the state of New Mexico. The Company is duly qualified to do
business, and is in good standing in the states required due to (a) the
ownership or lease of real or personal property for use in the operation of the
Company's business or (b) the nature of the business conducted by the Company.
The Company has all requisite power, right and authority to own, operate and
lease its properties and assets, to carry on its business as now conducted and
as represented to Buyer by the Company to be conducted, to execute, deliver and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party, and to carry out the transactions contemplated hereby
and thereby.
 
All actions on the part of the Company and its Members necessary for the
authorization, execution, delivery and performance of this Agreement and the
other Transaction Documents, the consummation of the transactions contemplated
hereby and thereby, and the performance of all of the Company's obligations
under this Agreement and the other Transaction Documents have been taken or will
be taken prior to the Closing. This Agreement has been, and the other
Transaction Documents to which the Company is a party on the Closing will be,
duly executed and delivered by the Company, and this Agreement is, and each of
the other Transaction Documents to which it is a party on the Closing will be, a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.
 
3.3
Capitalization

 
Each Member represents and warrants to Buyer as follows:
 
(a) David M. King owns forty nine percent (49%) of the Interests. Glen W. Thurow
owns fifty one percent (51%) of the Interests.
 
(b) Together the Interests owned by David M. King and Glen W. Thurow constitute
one hundred percent (100%) of the "membership interests" (as that term is
defined by NMSA § 53-19-2 (2006)) in and to the Company. Except for the Members,
who together hold one hundred percent (100%) of the Interests, no person or
entity holds any interest in or to the membership interests of the Company.
 
(c) There are no outstanding rights of first refusal, preemptive rights,
options, warrants, conversion rights or other agreements, either directly or
indirectly, for the purchase or acquisition from the Company of any Interests or
other rights (economic or otherwise) of the Company.

Interest Purchase Agreement 
 
- 5 -

--------------------------------------------------------------------------------

 

 
(d) The Company is not a party or subject to any agreement or understanding, and
there is no agreement or understanding between any person or entity, that
affects or relates to the voting or giving of written consents with respect to
any Interests of the Company or the voting by any Member of the Company.
 
(e) The Interests are, and always have been, uncertificated, and no certificates
are or have been issued representing the Interests.
 
3.4
Subsidiaries and Affiliates

 
Each Member represents and warrants to Buyer as follows: The Company does not
have, and has never had, any Subsidiaries and the Company does not own, directly
or indirectly, any ownership, equity, profits or voting interest in, or
otherwise control, any corporation, partnership, joint venture or other entity,
and has no agreement or commitment to purchase any such interest.
 
3.5
No Approvals or Notices Required; No Conflicts

 
Each Member represents and warrants to Buyer as follows: The execution, delivery
and performance of this Agreement and the other Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, will not
(a) constitute a violation (with or without the giving of notice or lapse of
time, or both) of any provision of any law or any judgment, decree, order,
regulation or rule of any court, agency or other governmental authority
applicable to the Company, (b) require any consent, approval or authorization
of, or declaration, filing or registration with, any person or entity,
(c) result in a default (with or without the giving of notice or lapse of time,
or both) under, acceleration or termination of, or the creation in any party of
the right to accelerate, terminate, modify or cancel, any agreement, lease, note
or other restriction, encumbrance, obligation or liability to which the Company
is a party or by which it is bound or to which any assets of the Company are
subject, (d) result in the creation of any lien or encumbrance upon the assets
of the Company, or upon any Shares or other securities of the Company,
(e) conflict with or result in a breach of or constitute a default under any
provision of the ____________Articles of Organization or ____________Operating
Agreement (if any) of the Company, or (f) invalidate or adversely affect any
permit, license, authorization or status used in the conduct of the business of
the Company.
 
3.6
Financial Statements; Obligations

 
Each Member represents and warrants to Buyer as follows: The Company has
delivered to Buyer (a) balance sheets and statements of operations, Members'
equity and cash flows of the Company at and for the fiscal years ended
____________2005, and accompanying notes, and (b) unaudited balance sheets and
unaudited statements of operations and cash flows of the Company at and for the
nine months ended September 30, 2006. All the foregoing financial statements
(including the notes thereto) are referred to as the "Financial Statements". The
Financial Statements have been prepared in conformity with GAAP consistently
applied throughout the periods covered, except as may be indicated in the notes
thereto, and present fairly the financial position, results of operations and
changes in financial position of the Company at the dates and for the periods
indicated, subject, in the case of the unaudited financial statements, to normal
recurring period-end adjustments. The Company has no liabilities or obligations
of any nature (absolute, accrued or contingent) that are not fully reflected or
reserved against in the Balance Sheet, as prescribed by GAAP and the Financial
Accounting Standards Board, except liabilities or obligations incurred since the
date of the Balance Sheet in the ordinary course of business and consistent with
past practice. The Company maintains and will continue to maintain standard
systems of accounting established and administered in accordance with GAAP. The
Company is not a guarantor, indemnitor, surety or other obligor of any
indebtedness of any other person or entity. Disclosure Schedule 3.6 sets forth
all promissory notes, loans, lines of credits or similar obligations pursuant to
which the Company is an obligor, together with all the amounts owed by the
Company under such obligations, as of the Closing, and all liabilities under
real property and equipment leases of the Company (the "Operating Lease
Liabilities").

Interest Purchase Agreement 
 
- 6 -

--------------------------------------------------------------------------------

 

 


 
3.7
Absence of Certain Changes or Events

 
Each Member represents and warrants to Buyer as follows: Except (a) as and to
the extent reflected or reserved against in the Balance Sheet and (b) for
liabilities and obligations incurred in the ordinary course of business since
the Balance Sheet, which are not material in amount, there are no liabilities or
obligations of any nature relating to the Company, due or to become due, known
or unknown, accrued, absolute, contingent or otherwise, that would be required
to be included in a balance sheet prepared in accordance with GAAP. The Company
has not entered into or agreed to enter into any transaction, agreement or
commitment, suffered the occurrence of any event or events or experienced any
change in financial condition, business, results of operations or otherwise
that, in the aggregate, has (i) interfered with the normal and usual operations
of the business or business prospects of the business or (ii) resulted in a
material adverse change in the business, assets, operations, prospects or
condition (financial or other) or could reasonably be expected to have such
material adverse effect.
 
3.8
Taxes

 
Each Member represents and warrants to Buyer as follows:
 
(a) For purposes of this Agreement, the term "Taxes," means (i) any and all
federal, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities, including, without limitation,
taxes based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes, together with all
interest, penalties and additions imposed with respect to such amounts; (ii) any
liability for the payment of any amounts of the type described in clause (i) as
a result of being or ceasing to be a member of an affiliated, consolidated,
combined or unitary group for any period (including, without limitation, any
liability under Treasury Regulation Section 1.1502-6 or any comparable provision
of foreign, state or local law); and (iii) any liability for the payment of any
amounts of the type described in clause (i) or (ii) as a result of any express
or implied obligation to indemnify any other Person or as a result of any
obligations under any agreements or arrangements with any other Person with
respect to such amounts and including any liability for taxes of a predecessor
entity; and the term "Tax" means any one of the foregoing Taxes.

Interest Purchase Agreement 
 
- 7 -

--------------------------------------------------------------------------------

 

 
(b) The Company has filed on a timely basis all reports, returns, declarations,
claims for refund, information returns, statements or other similar documents,
including any schedules or attachments thereto, and including any amendment
thereof with respect to any Taxes ("Tax Returns") that the Company was required
to file. All such Tax Returns were correct and complete in all respects and have
been prepared and completed in accordance with applicable law, including all and
were prepared in accordance with the applicable statutes, rules and regulations.
No such Tax Returns are currently the subject of audit or examination nor has
the Company been notified in writing, or otherwise, of any request for an audit
or examination. All Taxes owed by the Company (whether or not shown on any Tax
Return) were paid in full when due or are being contested in good faith and are
supported by adequate reserves on the Financial Statements. The Company has
provided adequate reserves on its Financial Statements for the payment of any
Taxes accrued but not yet due and payable. The Company is not currently the
beneficiary of any extension of time within which to file any Tax Return, and
the Company has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to any Tax assessment or
deficiency. The Company has duly and timely withheld from employee salaries, or
wages or other compensation (whether or not paid in cash) and other amounts paid
to creditors, independent contractors and other third parties and paid over to
the appropriate governmental authority all amounts required to be so withheld
and paid over for all periods under all applicable Tax or other laws. No amounts
have been or would be required to be withheld with respect to the lapse of
restrictions on the Shares. The Tax Returns of the Company do not contain a
disclosure under Section 6662 of the Internal Revenue Code of 1986, as amended
(the "Code") (or any predecessor provision or comparable provision of state,
local or foreign law). The Company does not do business in or derive income from
any state, local or foreign jurisdiction other than those jurisdictions for
which Tax Returns have been duly filed by the Company.
 
(c) There is no dispute, claim or proposed adjustment concerning any Tax
liability of the Company either (A) claimed or raised by any authority in
writing or (B) based upon personal contact with any agent of such authority. The
Company is not a party to nor has it been notified in writing or, otherwise,
that it is the subject of any pending, proposed or threatened action,
investigation, proceeding, audit, claim or assessment by or before the IRS or
any other governmental authority, and no claim for assessment, deficiency or
collection of Taxes, or proposed assessment, deficiency or collection from the
IRS or any other governmental authority which has not been satisfied, nor does
the Company have any reason to believe that any such notice will be received in
the future. The IRS has never audited any Tax Return of the Company. The Company
has not filed any requests for rulings with the IRS. No power of attorney has
been granted by the Company, its Members or their affiliates with respect to any
matter relating to Taxes of the Company. There are no Tax liens of any kind upon
any property or assets of the Company, except for inchoate liens for Taxes not
yet due and payable.
 
3.9
Property

 
Each Member represents and warrants to Buyer as follows:
 
(a) Disclosure Schedule 3.9(a) contains a complete and accurate list of all real
property that is owned, leased, rented or used by the Company (the "Real
Property"). The Company has delivered to Buyer true and complete copies of all
leases, subleases, rental agreements, contracts of sale, tenancies or licenses
relating to the Real Property.
 
(b) Disclosure Schedule 3.9(b) contains a complete and accurate list of each
item of personal property  having a book value in excess of $2,000 that is
owned, leased, rented or used by the Company (the "Personal Property"); and the
Company has delivered to Buyer true and complete copies of all leases,
subleases, rental agreements, contracts of sale, tenancies or licenses relating
to the Personal Property.

Interest Purchase Agreement 
 
- 8 -

--------------------------------------------------------------------------------

 

 
(c) The Real Property and the Personal Property include all properties and
assets (whether real, personal or mixed, tangible or intangible) reflected in
the Balance Sheet and all the properties and assets purchased by the Company
since the date of the Balance Sheet (except for such properties or assets sold
since the date of the Balance Sheet in the ordinary course of business and
consistent with past practice). The Real Property and the Personal Property
include all property used in the business of the Company.
 
(d) The Company's title to or leasehold interest in, as applicable, each parcel
of the Real Property is free and clear of all liens, mortgages, pledges, deeds
of trust, security interests, charges, encumbrances, institutional controls and
other adverse claims or interests of any kind.
 
(e) The Company's offices, manufacturing and production facilities and other
structures and the Company's Personal Property are adequate for the uses to
which they are being put and there are no applicable adverse zoning, building or
land use codes or rules, ordinances, regulations or other restrictions relating
to zoning or land use that currently or may prospectively prevent, or cause the
imposition of material fines or penalties as the result of, the use of all or
any portion of the Real Property for the conduct of the business as presently
conducted. The Company has received all necessary approvals with regard to
occupancy and maintenance of the Real Property.
 
(g) Each lease of any portion of the Real Property and each lease, license,
rental agreement, contract of sale or other agreement to which the Personal
Property is subject is valid, binding and enforceable in accordance with its
terms against the parties thereto; the Company has performed all obligations
imposed upon it thereunder; and the Company is not in default thereunder, nor is
there any event that with notice or lapse of time, or both, would constitute a
default thereunder. No consent is required from any Person under any lease or
other agreement or instrument relating to the Real Property or Personal Property
in connection with the consummation of the transactions contemplated by this
Agreement, and the Company has not received notice that any party to any such
lease or other agreement or instrument intends to cancel, terminate or refuse to
renew the same or to exercise or decline to exercise any option or other right
thereunder. The Company has not granted any lease, sublease, tenancy or license
of any portion of the Real Property or Personal Property.
 
3.10
Contracts

 
Each Member represents and warrants to Buyer as follows: Disclosure Schedule
3.10 contains a complete and accurate list as of all material contracts,
agreements, arrangements and understandings, oral or written, to which the
Company is a party or by which the Company is bound, including, without
limitation, all security agreements, intellectual property licenses and other
license agreements, credit agreements, instruments relating to the borrowing of
money, purchase contracts, sale contracts, research contracts and scientific
collaboration or cooperation agreements. All such material contracts set forth
on such Schedule 3.10 are valid, binding and enforceable in accordance with
their terms against each party thereto and are in full force and effect; the
Company has performed all obligations imposed upon it thereunder; and the
Company is not in default thereunder; nor is there any event that with notice or
lapse of time, or both, would constitute a default thereunder. Furthermore, no
breach or default by any other party to any such contract of any provision
thereof, nor any condition or event that, with notice or lapse of time or both,
would constitute such a breach or default, has occurred. True and complete
copies of each such contract have been delivered to Buyer. No consent is
required from any person or entity under any contract, agreement, arrangement or
understanding set forth on Disclosure Schedule 3.10 in connection with the
consummation of the transactions contemplated by this Agreement, and the Company
has not received notice, and is not otherwise aware, that any party to any such
contract, agreement, arrangement or understanding intends to cancel, terminate
or refuse to renew such contract, agreement, arrangement or understanding or to
exercise or decline to exercise any option or right thereunder.

Interest Purchase Agreement 
 
- 9 -

--------------------------------------------------------------------------------

 

 


 
3.11
Customers and Suppliers

 
Each Member represents and warrants to Buyer as follows: Disclosure
Schedule 3.11 sets forth: (a) a complete and accurate list of the customers of
the Company accounting for 2% or more of the Company's revenues during the last
fiscal year and (b) a complete and accurate list of the suppliers of the Company
from whom the Company has purchased 5% or more of the goods or services
purchased by the Company in the last fiscal year. The Company has not received
any notice from its customers or suppliers that would cause it, in its
reasonable judgment, to expect any material modification to its relationship
with any customers or suppliers named on such Schedule 3.11.
 
3.12
Claims and Legal Proceedings

 
Each Member represents and warrants to Buyer as follows: There are no claims,
actions, suits, arbitrations, criminal or civil investigations or proceedings
pending or involving or, to the knowledge of the Members, threatened against the
Company before or by any court or governmental or nongovernmental department,
commission, board, bureau, agency or instrumentality, or any other Person. To
the knowledge of the Members, there is no valid basis for any claim, action,
suit, arbitration, investigation or proceeding that could reasonably be expected
to be materially adverse to the business, assets, operations, prospects or
condition (financial or other) of the Company before or by any person or entity.
There are no outstanding or unsatisfied judgments, orders, decrees or
stipulations to which the Company is a party that involve the transactions
contemplated herein or that would have a material adverse effect on the
business, assets, operations, prospects or condition (financial or other) of the
Company.
 
3.14
Labor Matters

 
Each Member represents and warrants to Buyer as follows: There are no labor
disputes, employee grievances or disciplinary actions pending or, to the
knowledge of the Members, threatened against or involving the Company or any
present or former employee of the Company. The Company has complied with all
provisions of law relating to employment and employment practices, terms and
conditions of employment, wages and hours including, without limitation, equal
opportunity, workplace safety, workers' compensation and other similar laws. The
Company is not engaged in any unfair labor practice and does not have any
liability for any arrears of wages or Taxes or penalties for failure to comply
with any such provisions of law. There is no labor strike, dispute, slowdown or
stoppage pending or threatened against or affecting the Company, and the Company
has not experienced any work stoppage or similar concerted employee activities.
No collective bargaining agreement is binding on the Company. The Company does
not have any knowledge of any organizational efforts presently being made or
threatened by or on behalf of any labor union with respect to employees of the
Company, and the Company has not been requested by any group of employees or
others to enter into any collective bargaining agreement or other agreement with
any labor union or other employee organization.
 

Interest Purchase Agreement 
 
- 10 -

--------------------------------------------------------------------------------

 

 
3.15
Employee Benefit Plans

 
Each Member represents and warrants to Buyer as follows:
 
(a) Employee Benefit Plan Listing. Disclosure Schedule 3.15 contains a complete
and accurate list of all benefit plans and arrangements ("Employee Benefit
Plans"). The Company does not have any agreement, arrangement, commitment or
obligation, whether formal or informal, whether written or unwritten and whether
legally binding or not, to create, enter into or contribute to any additional
Employee Benefit Plan, or to modify or amend any existing Employee Benefit Plan.
There has been no amendment, interpretation or other announcement (written or
oral) by the Company or any other Person relating to, or change in participation
or coverage under, any Employee Benefit Plan that, either alone or together with
other such items or events, could Materially increase the expense of maintaining
such Employee Benefit Plan (or the Employee Benefit Plans taken as a whole)
above the level of expense incurred with respect thereto for the most recent
fiscal year included in the Financial Statements. The terms of each Employee
Benefit Plan permit the Company to amend or terminate such Employee Benefit Plan
at any time and for any reason without penalty and without Material liability or
expense. None of the rights of the Company under any Employee Benefit Plan will
be impaired in any way by this Agreement or the consummation of the transactions
contemplated by this Agreement.
 
(b) Intentionally Omitted.
 
(c) Compliance. With respect to each Employee Benefit Plan: (i) such Employee
Benefit Plan is, and at all times since inception has been, maintained,
administered, operated and funded in all respects in accordance with its terms
and in compliance with all applicable requirements of all applicable laws,
statutes, orders, rules and regulations, including, without limitation, ERISA,
COBRA, HIPAA and the Code; (ii) the Company and all other persons or entities
(including, without limitation, all fiduciaries) have, at all times, properly
performed all of their duties and obligations (whether arising by operation of
law or by contract) under or with respect to such Employee Benefit Plan,
including, without limitation, all reporting, disclosure and notification
obligations; (iii) all Returns and other information relating to such Employee
Benefit Plan required to be filed with any governmental entity or agency have
been accurately completed and timely and properly filed; (iv) all notices,
statements, reports and other disclosure (including, without limitation, all
summary plan descriptions and summaries of material modifications) required to
be given or made to participants in such Employee Benefit Plan or their
beneficiaries have been accurately completed and timely and properly disclosed
or provided; (v) neither the Company nor any fiduciary of such Employee Benefit
Plan has engaged in any transaction or acted or failed to act in a manner that
violates the fiduciary requirements of ERISA or any other applicable law;
(vi) no transaction or event has occurred or is threatened or about to occur
(including any of the transactions contemplated in or by this Agreement) that
constitutes or could constitute a prohibited transaction under Section 406 or
407 of ERISA or under Section 4975 of the Code for which an exemption is not
available; and (vii) the Company has not incurred, and there exists no condition
or set of circumstances in connection with which the Company or Buyer could
incur, directly or indirectly, any Material liability or expense (except for
routine contributions and benefit payments) under ERISA, the Code or any other
applicable law, statute, order, rule or regulation, or pursuant to any
indemnification or similar agreement, with respect to such Employee Benefit
Plan.
 
(e) Contributions, Premiums and Other Payments. All contributions, premiums and
other payments due or required to be paid to (or with respect to) each Employee
Benefit Plan have been timely paid, or, if not yet due, have been accrued as a
liability on the Financial Statements. All income taxes and wage taxes that are
required by law to be withheld from benefits derived under the Employee Benefit
Plans have been properly withheld and remitted to the proper depository.

Interest Purchase Agreement 
 
- 11 -

--------------------------------------------------------------------------------

 

 
(f) Post-Employment Benefits. Neither the Company nor any Employee Benefit Plan
provides or has any obligation to provide (or contribute toward the cost of)
post-employment or post-termination benefits of any kind, including, without
limitation, death and medical benefits, with respect to any current or former
Member, employee, agent, or independent contractor of the Company, other than
(i) continuation coverage mandated by Sections 601 through 608 of ERISA and
Section 4980B(f) of the Code, (ii) retirement benefits under any Employee
Benefit Plan that is qualified under Section 401(a) of the Code, and
(iii) deferred compensation that is accrued as a current liability on the
Financial Statements.
 
(g) Suits, Claims and Investigations. There are no actions, suits or claims
(other than routine claims for benefits) pending or, to the knowledge of the
Members, threatened with respect to (or against the assets of) any Employee
Benefit Plan, nor, to the knowledge of the Members is there a basis for any such
action, suit or claim. No Employee Benefit Plan is currently under
investigation, audit or review, directly or indirectly, by the IRS, the DOL or
any other governmental entity or agency, and, to the knowledge of the Members,
no such action is contemplated or under consideration by the IRS, the DOL or any
other governmental entity or agency.
 
(h) Effect of Transaction. Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated by this Agreement, will
(i) entitle any individual to severance pay, unemployment compensation or any
other payment from the Company, Buyer or any Employee Benefit Plan,
(ii) otherwise increase the amount of compensation due to any individual or
forgive indebtedness owed by any individual, (iii) result in any benefit or
right becoming established or increased, or accelerate the time of payment or
vesting of any benefit, under any Employee Benefit Plan, or (iv) require the
Company or Buyer to transfer or set aside any assets to fund or otherwise
provide for any benefits for any individual.
 
3.16
Intentionally Omitted

 
3.17
Intellectual Property

 
Each Member represents and warrants to Buyer as follows:
 
3.17.1 Technology
 
Except for the Third Party Technologies (as defined in Section 3.17.2), the
Company owns all right, title and interest in and to the following
(collectively, the "Technology"), free and clear of all Encumbrances: (a) all
products, computer programs, specifications, source code, object code, graphics,
devices, techniques, algorithms, methods, technology, processes, procedures,
packaging, trade dress, formulae, drawings, designs, concepts, user interfaces,
"look and feel," software or development tools and content that are now or
during the two (2) years prior to the date of this Agreement have been, or are
currently proposed to be, developed, produced, used, marketed and/or sold in the
Company's business; (b) any and all updates, enhancements, corrections,
modifications, improvements and new releases related to the items set forth in
(a), above; (c) any and all technology and work in progress related to the items
set forth in (a) and (b), above; and (d) all inventions, discoveries, processes,
designs, trade secrets, know-how and other confidential or proprietary
information related to the items set forth in (a), (b) and (c), above. The
Technology, excluding the Third Party Technologies, is sometimes referred to as
the "Company Technology."
 

Interest Purchase Agreement 
 
- 12 -

--------------------------------------------------------------------------------

 

 
3.17.2 Third Party Technology
 
Disclosure Schedule 3.17.2 sets forth a list of all Technology used in the
Company's business for which the Company does not own all right, title and
interest (collectively, the "Third Party Technologies"), and all license
agreements or other contracts pursuant to which the Company has the right to use
(in the manner used by the Company, or intended or necessary for use with the
Company Technology) the Third Party Technologies (the "Third Party Licenses"),
indicating, with respect to each of the Third Party Technologies listed, the
owner and the Third Party License. The Company has the lawful right to use (free
of any material restriction) (a) all Third Party Technology that is incorporated
in or used in the development or production of the Company Technology, and
(b) all other Third Party Technology necessary for the conduct of the Company's
business as now conducted and as proposed to be conducted. All Third Party
Licenses are valid, binding and in full force and effect, the Company and, to
the knowledge of the Members, each other party thereto have performed in all
material respects their obligations thereunder, and neither the Company nor, to
the knowledge of the Members, any other party thereto is in default thereunder,
nor, to the knowledge of the Members, has there occurred any event or
circumstance which with notice or lapse of time or both would constitute a
default or event of default, on the part of the Company or, to the knowledge of
the Members, any other party thereto or give to any other party thereto the
right to terminate or modify any Third Party License. The Company has not
received notice that any party to any Third Party License intends to cancel,
terminate or refuse to renew (if renewable) such Third Party License or to
exercise or decline to exercise any option or right thereunder.
 
3.17.3 Trademarks
 
Disclosure Schedule 3.17.3 list(s) all trademarks, trade names, brand names,
service marks, logos or other identifiers used by the Company in its business
(the "Marks"). The Company has full legal and beneficial ownership, free and
clear of any Encumbrances, of all rights conferred by use of the Marks in the
Company's business and, as to those Marks that have been registered in the
United States Patent and Trademark Office, by federal registration of the Marks.
 
3.17.4 Intellectual Property Rights
 
Disclosure Schedule 3.17.4 sets forth all patents, patent applications,
copyright registrations (and applications therefor) and trademark registrations
(and applications therefor) (collectively, the "IP Registrations") associated
with the Company Technology and the Marks. The Company owns all right, title and
interest, free and clear of any Encumbrances, in and to the IP Registrations,
together with any other rights in or to any copyrights (registered or
unregistered), rights in the Marks (registered or unregistered), trade secret
rights and other intellectual property rights (including, without limitation,
rights of enforcement) associated with the Company Technology and the Marks
(collectively, the "IP Rights").
 
3.17.5 Maintenance of Rights
 
The Company has not conducted its business, and has not used or enforced (or
failed to use or enforce) the IP Rights, in a manner that would result in the
abandonment, cancellation or unenforceability of any item of the IP Rights or
the IP Registrations, and the Company has not taken (or failed to take) any
action that would result in the forfeiture or relinquishment of any IP Rights or
IP Registrations. The Company has not granted to any third party any rights or
permissions to use any of the Technology or the IP Rights. To the knowledge of
the Members, except pursuant to reasonably prudent safeguards, (a) no third
party has received any confidential information relating to the Technology or
the IP Rights and (b) the Company is not under any contractual or other
obligation to disclose to any third party any Company Technology.

Interest Purchase Agreement 
 
- 13 -

--------------------------------------------------------------------------------

 

 


 
3.17.6 Third Party Infringement
 
The Company has not received any notice or claim (whether written, oral or
otherwise) challenging the Company's ownership or rights in the Company
Technology or the IP Rights or claiming that any other person or entity has any
legal or beneficial ownership with respect thereto; all IP Rights are legally
valid and enforceable without any material qualification, limitation or
restriction on their use, and the Company has not received any notice or claim
(whether written, oral or otherwise) challenging the validity or enforceability
of any IP Rights; and to the knowledge of the Members, no other person or entity
is infringing or misappropriating any part of the IP Rights or otherwise making
any unauthorized use of the Company Technology.
 
        3.17.7 Infringement by the Company
 
The use of any of the Technology in the Company's business does not and will
not, to the knowledge of the Members, conflict with, infringe, violate or
interfere with or constitute an appropriation of any right, title or interest
(including, without limitation, any patent, copyright or trade secret right)
held by any other person or entity, and there have been no claims made with
respect thereto; the use of any of the Marks and other IP Rights in the
Company's business will not conflict with, infringe, violate or interfere with
or constitute an appropriation of any right, title or interest (including,
without limitation, any patent, copyright, trademark or trade secret right) held
by any other person or entity, and there have been no claims made with respect
thereto; and the Company has not received any notice or claim (whether written,
oral or otherwise) regarding any infringement, misappropriation, misuse, abuse
or other interference with any third party intellectual property or proprietary
rights (including, without limitation, infringement of any patent, copyright,
trademark or trade secret right of any third party) by the Company, the
Technology or the Marks or other IP Rights or claiming that any other entity has
any claim of infringement with respect thereto.
 
        3.17.8 Domain Names
 
Disclosure Schedule 3.17.8 lists all Internet domain names used by the Company
in its business (collectively, the "Domain Names"). The Company has a valid
registration and all material rights (free of any material restriction) in and
to the Domain Names, including without limitation all rights necessary to
continue to conduct the Company's business as it is currently conducted.
 
        3.17.9 Indemnification
 
The Company has not entered into any agreement or offered to indemnify any
person or entity against any charge of infringement by the Technology or IP
Rights, or any other intellectual property or right. The Company has not entered
into any agreement granting any Person the right to bring any infringement
action with respect to, or otherwise to enforce, any of the Technology or IP
Rights.
 
3.18
Accounts Receivable

 
Each Member represents and warrants to Buyer as follows: All accounts receivable
of the Company reflected in the Balance Sheet or existing at the time of Closing
("Accounts") represent amounts due for services performed or sales actually made
in the ordinary course of business and properly reflect the amounts due. The bad
debt reserves and allowances reflected in the Balance Sheet are adequate. All
Accounts existing and remaining unpaid at the time of Closing will be
collectible by and accrue to the benefit of the Members. All Accounts for
services performed, rendered, contracted, due or sales actually made after the
Closing will be collectible by and accrue to the benefit of Buyer.

Interest Purchase Agreement 
 
- 14 -

--------------------------------------------------------------------------------

 

 


 
3.19
Corporate Books and Records

 
Each Member represents and warrants to Buyer as follows: The Company has
furnished to Buyer true and complete copies of the limited liability company
records of the Company since the Company's inception, and such records
(including minutes, resolutions and consents, if any) accurately reflect the
events of and actions taken at the meetings of the Members. The Membership
Interest transfer records accurately reflect all issuances and transfers of the
Interests in and to the Company since its inception.
 
3.20
Licenses, Permits, Authorizations, etc.

 
Each Member represents and warrants to Buyer as follows: The Company has
received all required governmental approvals, authorizations, consents,
licenses, orders, registrations and permits of all agencies, whether federal,
state, local or foreign (the "Permits"), the failure to obtain of which would
have a material adverse effect on its business, assets, operations, prospects or
condition (financial or other) of the Company. Disclosure Schedule 3.20 contains
a list of all Permits with expiration dates, if any. The Company is in
compliance with the terms of all Permits, and all Permits are valid and in full
force and effect, and no proceeding is pending or, to the knowledge of the
Members, threatened, the object of which is to revoke, limit or otherwise affect
any Permit. The Company has not received any notifications of any asserted
failure to obtain any Permit.
 
3.21
Compliance With Laws; Environmental Health and Safety Matters

 
Each Member represents and warrants to Buyer as follows:
 
(a) The Company is and has been in compliance with all federal, state, local and
foreign laws, rules, regulations, ordinances, decrees and orders applicable to
the operation of its business, to its employees, or to its property, including,
without limitation, all such laws, rules, ordinances, decrees and orders
relating to antitrust, consumer protection, currency exchange, environmental
protection, equal opportunity, health, occupational safety, good laboratory
practices, pension, securities and trading-with-the-enemy matters. The Company
has not received any notification of any asserted present or past unremedied
failure by the Company to comply with any of such laws, rules, ordinances,
decrees or orders.
 
(b) The Company is not in violation of, and has not violated, in connection with
the ownership, use, maintenance or operation of the Real Property or the
Personal Property or the conduct of its business, any applicable foreign,
federal, state, county and local statutes, laws, regulations, guidances, rules,
ordinances, codes, licenses, permits, judgments, writs, decrees, injunctions or
orders of any governmental entity relating to environmental (air, water,
groundwater, soil, natural resource, noise and odor) matters, including, by way
of illustration and not by way of limitation, the Clean Air Act, 42 U.S.C.
Section 7401, et seq., as amended; the Federal Water Pollution Control Act, 33
U.S.C. Section 1251, et seq., as amended; the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. Section 6901, et seq., as amended; the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980, 42 U.S.C.
Section 9601, et seq., as amended; the Toxic Substances Control Act, 15 U.S.C.
Section 2601, et seq., as amended; the Oil Pollution Act of 1990, 33 U.S.C.
Section 2701, et seq.; and other comparable federal, state and local laws, and
the regulations issued thereunder (collectively, "Environmental Laws").

Interest Purchase Agreement 
 
- 15 -

--------------------------------------------------------------------------------

 

 


 
(c) The Company has not transported, stored, treated, recycled, handled or
disposed of, or allowed or arranged for any third party to transport, store,
treat, recycle, handle or dispose of (i) any flammable substances, explosives,
radioactive materials, hazardous substances, hazardous wastes, toxic substances,
pollutants, contaminants or any wastes, materials or substances identified in or
regulated by any Environmental Laws; (ii) asbestos, polychlorinated biphenyls,
urea formaldehyde, nuclear fuel or material, chemical waste, carcinogens and
radon, all to the extent regulated by any Environmental Laws; and
(iii) gasoline, oil and other petroleum products (all of the foregoing
collectively, "Regulated Substances"), to or at any location in violation of any
Environmental Laws.
 
(d) No part of the Real Property, including, but not limited to, all surface and
subsurface soil, sediments, groundwater and surface water located on, in or
under the Real Property, was or is contaminated with any Regulated Substances or
constituents thereof, which contamination has given or may give rise to any
obligation of the Company under any applicable Environmental Laws, the common
law or otherwise. To the knowledge of the Members, no real property adjacent to
or adjoining the Real Property has been or is being so contaminated.
 
(e) The Company has reported, recorded or filed, and has provided to Buyer,
true, accurate and complete copies of all reports with respect to any spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
migrating, leaching, dumping or disposing into the environment (including the
abandonment or discarding of drums, barrels, containers or other closed
receptacles) (any of the foregoing, a "Release"), required by applicable
Environmental Laws to be reported by the Company to any government authority.
The Company has maintained all environmental and operating documents and records
in the manner and for the time periods required by applicable Environmental
Laws.
 
(f) The Company has not caused or permitted the Release of any Regulated
Substances or constituents thereof on, from or off-site of its Real Property, or
of any Release from any facility owned or operated by third parties but with
respect to which the Company is alleged to have liability, including, but not
limited to, liability for personal injury, cleanup or restoration, which Release
caused or could reasonably be Expected to cause a material loss to the Company.
 
3.22
Insurance

 
Each Member represents and warrants to Buyer as follows: The Company maintains
(a) insurance on all of its property (including leased premises) that insures
against loss or damage by fire or other casualty (including extended coverage)
and (b) insurance against liabilities, claims and risks of a nature and in such
amounts as are normal and customary in the Company's industry. All insurance
policies of the Company are described on Disclosure Schedule 3.22 hereto, and
are in full force and effect, all premiums covering all periods up to and
including the Closing have been paid, and no notice of cancellation or
termination has been received with respect to any such policy or binder. Such
policies or binders are sufficient for compliance with all requirements of law
currently applicable to the Company and of all agreements to which the Company
is a party, will remain in full force and effect through the respective
expiration dates of such policies or binders without the payment of additional
premiums, and will not in any way be affected by, or terminate or lapse by
reason of, the transactions contemplated by this Agreement. The Company has not
been refused any insurance with respect to its respective assets or operations,
nor has its coverage been limited, by any insurance carrier to which it has
applied for any such insurance or with which it has carried insurance.
 

Interest Purchase Agreement 
 
- 16 -

--------------------------------------------------------------------------------

 

 
3.23
Brokers or Finders

 
Each Member represents and warrants to Buyer as follows: The Company has not
incurred, and will not incur, directly or indirectly, as a result of any action
taken by or on behalf of the Company, any liability for brokerage or finders'
fees or agents' commissions or any similar charges in connection with this
Agreement or any transaction contemplated hereby.
 
3.24
Government Contracts

 
Each Member represents and warrants to Buyer as follows: The Company has never
been, nor as a result of the consummation of the transactions contemplated by
this Agreement will it be, suspended or debarred from bidding on contracts or
subcontracts for any agency of the United States government or any foreign
government, nor to the knowledge of the Members has such suspension or debarment
been threatened or action for suspension or debarment been commenced. The
Company has not been nor is it currently being audited, except in the ordinary
course of business or as is customary in the industry or as provided by the
Federal Acquisition Regulations or, to the knowledge of the Members,
investigated by the United States Government Accounting Office, the United
States Department of Justice, the United States Department of Defense or any of
its agencies, the Defense Contract Audit Agency or the inspector general or
other authorities of any agency of the United States government, or any foreign
government, nor, to the knowledge of the Members, has such audit or
investigation been threatened. There is no valid basis for the Company's
suspension or debarment from bidding on contracts or subcontracts for any agency
of the United States government or any foreign government and there is no valid
basis for a claim pursuant to an audit or investigation by the United States
Government Accounting Office, the United States Department of Justice, the
United States Department of Defense or any of its agencies, the Defense Contract
Audit Agency or other authorities of any agency of the United States government
or any foreign government, or any prime contractor with any such governmental
body. The Company has not had a contract or subcontract terminated for default
by the Company and has not been determined to be nonresponsible by any agency of
the United States government or any foreign government. The Company does not
have any outstanding agreements, contracts or commitments that require it to
obtain or maintain a government security clearance.
 
3.25
Absence of Questionable Payments

 
Each Member represents and warrants to Buyer as follows: Neither the Company nor
any of its Members, or to the knowledge of the Members, any agents, employees or
other person acting on behalf of the Company, has used any funds of the Company
for improper or unlawful contributions, payments, gifts or entertainment, or
made any improper or unlawful expenditures relating to political activity to
government officials or others. The Company has not received notice that any
transaction was improper or unlawful within the meaning of this Section 3.25.
The Company has adequate financial controls to prevent such improper or unlawful
contributions, payments, gifts, entertainment or expenditures. Neither the
Company nor any of its current directors or officers, agents, employees or any
other Person acting on behalf of the Company, has accepted or received any
improper or unlawful contributions, payments, gifts or expenditures. The Company
has at all times complied, and is in compliance in all respects, with the
applicable provisions of the U.S. Foreign Corrupt Practices Act, as amended, and
other applicable domestic and foreign laws and regulations relating to corrupt
practices and similar matters.
 
3.26
Bank Accounts

 
Each Member represents and warrants to Buyer as follows: Disclosure
Schedule 3.26 sets forth the names and locations of all banks, trust companies,
savings and loan associations and other financial institutions at which the
Company maintains safe deposit boxes or accounts of any nature and the names of
all persons authorized to draw thereon, make withdrawals therefrom or have
access thereto.

Interest Purchase Agreement 
 
- 17 -

--------------------------------------------------------------------------------

 

 


 
3.27
Previous Conduct of Business; Insider Interests

 
Each Member represents and warrants to Buyer as follows: All the transactions of
the Company with third parties have been conducted on an arm's-length basis. No
Member, employee, contractor, consultant or other representative of the Company
has any direct or indirect interest, and Members have no direct or indirect
interest, other than as a Member of the Company (a) in any property, real or
personal, tangible or intangible, used in or directly pertaining to the business
of the Company, including, without limitation, any intellectual property, or
(b) in any agreement, contract, arrangement or obligation relating to the
Company, its present or prospective business or its operations. To the knowledge
of the Members, neither the Company nor any of its Members, employees,
contractors or consultants has any interest, either directly or indirectly, in
any entity that presently (i) provides any services, produces and/or sells any
products or product lines, or engages in any activity that is the same, similar
to or competitive with any activity or business in which the Company is now
engaged or proposes to engage or (ii) is a supplier, customer or creditor, or
has an existing contractual relationship with any of the Company's employees (or
persons performing similar functions).
 
3.28
Full Disclosure

 
Each Member represents and warrants to Buyer as follows: No information
furnished by the Company or the Members to Buyer in connection with this
Agreement (including, but not limited to, the Financial Statements and all
information in the Disclosure Schedules and the Exhibits hereto) or to be
furnished prior to the Closing by or on behalf of the Company or the Members to
Buyer, or to others in connection with obtaining approval of the transaction
contemplated by this Agreement, is false or misleading in any material respect.
Neither the Company nor any Member has made any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements made or information delivered in or pursuant to this Agreement,
including, but not limited to, the Financial Statements, the Disclosure
Schedules and Exhibits hereto, or in or pursuant to closing certificates
executed or delivered by the Company or the Members not misleading.
 
ARTICLE IV - REPRESENTATIONS AND WARRANTIES
 
OF BUYER
 
To induce the Members to enter into and perform this Agreement, Buyer represents
and warrants to the Members as of the date of this Agreement and as of the
Closing as follows in this Article IV:
 
4.1
Organization

 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware. Buyer has all requisite corporate power
and authority to own, operate and lease its properties and assets, to carry on
its business as now conducted and as proposed to be conducted, to execute,
deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party, and to carry out the transactions
contemplated hereby and thereby.
 

Interest Purchase Agreement 
 
- 18 -

--------------------------------------------------------------------------------

 

 
4.2
Enforceability

 
All corporate action on the part of Buyer and its officers, directors and
shareholders necessary for the authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party, the consummation of the transactions contemplated hereby and thereby,
and the performance of all of Buyer's obligations under this Agreement and the
other Transaction Documents to which it is a party has been taken or will be
taken prior to the Closing. This Agreement has been, and the other Transaction
Documents to which Buyer is a party on the Closing will be, duly executed and
delivered by Buyer, and this Agreement is, and each of the other Transaction
Documents to which Buyer is a party on the Closing will be, a legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms.
 
4.3
No Approvals or Notices Required; No Conflicts With Instruments

 
The execution, delivery and performance by Buyer of this Agreement and the other
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, will not (a) constitute a
violation (with or without the giving of notice or lapse of time, or both) of
any provision of any law or any judgment, decree, order, regulation or rule of
any court, agency or other governmental authority applicable to Buyer,
(b) require Buyer to obtain any consent, approval or authorization of, or
declaration, filing or registration with, any Person, or (c) constitute a
violation of any provisions of Buyer's ____________Certificate of Incorporation
and Bylaws.
 
4.4
Claims and Legal Proceedings

 
There is no claim, action, suit, arbitration, criminal or civil investigation or
proceeding pending or involving or, to Buyer's knowledge, threatened against
Buyer before or by any court or governmental or nongovernmental department,
commission, board, bureau, agency or instrumentality, or any other Person, that
questions the validity of this Agreement or any action taken or to be taken by
Buyer pursuant to this Agreement or in connection with the transactions
contemplated hereby.
 
4.5
Brokers or Finders

 
Buyer has not incurred, and will not incur, directly or indirectly, as a result
of any action taken by or on behalf of Buyer, any liability for brokerage or
finders' fees or agents' commissions or any similar charges in connection with
this Agreement or any transaction contemplated hereby.
 
4.6
Tax Consequences

 
Buyer does not make any representation or warranty with respect to, and
expressly disclaims any responsibility for, any Tax consequences to the Members
arising out of the structure or terms of this Agreement, or the negotiation or
consummation hereof. Each Member shall be solely responsible for any such Tax
consequences.
 
ARTICLE V - COVENANTS
 
Between the date of this Agreement and the time of Closing, the parties covenant
and agree as set forth in this Article V.
 

Interest Purchase Agreement 
 
- 19 -

--------------------------------------------------------------------------------

 

 
5.1
Conduct of Business by the Company Pending the Closing

 
Unless Buyer shall otherwise agree in writing, the business of the Company shall
be conducted only in, and the Company shall not take any action except in, and
the Members of the Company shall cause the Company to be conducted in, the
ordinary course of business and in a manner consistent with past practice and in
accordance with applicable law; and the Company shall use its best efforts to
preserve substantially intact the business organization of the Company, to keep
available the services of the current Members, employees and consultants of the
Company and to preserve the current relationships of the Company with customers,
suppliers and other persons with which the Company has significant business
relations. By way of amplification and not limitation, except as otherwise
contemplated by this Agreement, the Company shall not, between the date of this
Agreement and the time of Closing, directly or indirectly do, or propose to do,
any of the following without giving Buyer prior written notice of and receiving
Buyer's prior written consent:
 
(a) amend or otherwise change its ____________Articles of Organization or
Operating Agreement;
 
(b) issue, sell, pledge, dispose of, grant, encumber or authorize the issuance,
sale, pledge, disposition, grant or encumbrance of (i) any membership interests
in or to the Company, or any options, warrants, convertible securities or other
rights of any kind to acquire any Interests in or to the Company, or any other
ownership interest (including, without limitation, any economic interest), of
the Company or (ii) any assets of the Company;
 
(c) declare, set aside, make or pay any dividend or other distribution, payable
in cash, property or otherwise, with respect to any of its Interests, other than
payments necessary to achieve an Actual Net Equity (as defined in Section
2.2.2(b)) equal to zero as of Closing;
 
(d) reclassify, combine, split, subdivide, redeem, purchase or otherwise
acquire, directly or indirectly, any of its Interests;
 
(e) (i) acquire (including, without limitation, by merger, consolidation, or
acquisition of stock or assets) or form any corporation, partnership, other
business organization or division thereof, or acquire directly or indirectly any
material amount of assets; (ii) incur any indebtedness for borrowed money or
issue any debt securities or assume, guarantee or endorse, or otherwise as an
accommodation become responsible for, the obligations of any Person, or make any
loans or advances, except in the ordinary course of business and consistent with
past practice which loans shall be on terms and conditions satisfactory to
Buyer; (iii) enter into any contract or agreement other than in the ordinary
course of business, consistent with past practice; (iv) authorize any single
capital expenditure that is in excess of $2,500 or capital expenditures that
are, in the aggregate, in excess of $10,000; or (v) enter into or amend any
contract, agreement, commitment or arrangement with respect to any matter set
forth in this subsection (e);
 
(f) enter into any employment, consulting or agency agreement, or increase the
compensation payable or to become payable to its Members, employees or
consultants (other than payment of compensation necessary to achieve an Actual
Net Equity (as defined in Section 2.2.2(b)) equal to zero as of Closing), except
for increases in accordance with existing agreements or past practices for
employees of the Company who are not Members of the Company, or grant any
severance or termination pay to, or enter into any employment or severance
agreement with, any Member, employee, or consultant of the Company, or
establish, adopt, enter into or amend any collective bargaining, bonus, profit
sharing, thrift, compensation, stock option, restricted stock, pension,
retirement, deferred compensation, employment, termination, severance or other
plan, agreement, trust, fund, policy or arrangement for the benefit of any
director, officer or employee;

Interest Purchase Agreement 
 
- 20 -

--------------------------------------------------------------------------------

 

 
(g) take any action, other than reasonable and usual actions in the ordinary
course of business and consistent with past practice, with respect to accounting
policies or procedures (including, without limitation, procedures with respect
to the payment of accounts payable and collection of accounts receivable);
 
(h) make any tax election inconsistent with past practices or settle or
compromise any material federal, state, local or foreign income tax liability;
 
(i) pay, discharge or satisfy any claim, liability or obligation (absolute,
accrued, asserted or unasserted, contingent or otherwise), other than the
payment, discharge or satisfaction, in the ordinary course of business and
consistent with past practice, of liabilities reflected or reserved against in
the Balance Sheet or subsequently incurred in the ordinary course of business
and consistent with past practice;
 
(j) enter into any equipment lease; or
 
(k) issue certificates for any of the Interests; or
 
(l) agree to do any of the foregoing.
 
5.2
Access to Information; Confidentiality

 
From the date hereof to the time of Closing, the Members shall, and shall cause
their representatives to, afford Buyer and its representatives complete access
at all reasonable times to the Members, employees, agents, properties, offices,
plants and other facilities, books and records of the Company and shall furnish
Buyer with all financial, operating and other data and information as Buyer may
reasonably request and as such access is necessary to the consummation of the
transactions contemplated hereby. From the date hereof until the time of
Closing, the Company shall provide Buyer with financial statements of the
Company as they become available internally at the Company, all of which
financial statements shall be prepared in conformity with GAAP and shall fairly
present the financial position and results of operations of the Company as of
the dates and for the periods specified. All information obtained by either
party pursuant to this Section 5.2 shall be kept confidential in accordance with
the terms of the Letter of Intent, dated ____________October 25, 2006, between
Buyer and the Company.
 
5.3
No Alternative Transactions

 
The Members shall not, directly or indirectly, through any Member, employee,
agent, investment banker, attorney or otherwise, solicit, initiate or encourage
the submission of any proposal, offer, inquiry or contact from any person or
entity relating to any acquisition or purchase of all or (other than in the
ordinary course of business) any portion of the assets of, or any equity
interest in, the Company or any business combination with the Company, or
participate in any negotiations or discussions regarding, or furnish to any
other person or entity any information with respect to, or otherwise cooperate
in any way with, or assist or participate in, facilitate or encourage, any
effort or attempt by any other person or entity, to do or seek any of the
foregoing. The Members immediately shall cease and cause to be terminated with
no obligation, financial or otherwise, on the part of the Company or the
Members, all existing discussions or negotiations with any other parties
conducted heretofore with respect to any of the foregoing.
 
The Members shall notify Buyer promptly if any such proposal or offer, or any
inquiry or contact with any Person with respect thereto, is made and shall, in
any such notice to Buyer, indicate in reasonable detail the identity of the
person or entity making such proposal, offer, inquiry or contact and the terms
and conditions of such proposal, offer, inquiry or contact. The Company agrees
not to release any third party from, or waive any provision of, any
confidentiality or standstill agreement to which the Company is a party.

Interest Purchase Agreement 
 
- 21 -

--------------------------------------------------------------------------------

 

 


 
5.4
Notification of Certain Matters

 
The Members shall give prompt written notice to Buyer, and Buyer shall give
prompt written notice to the Members, of (a) the occurrence or nonoccurrence of
any event which would be likely to (i) cause any representation or warranty of
the Members or Buyer, respectively, contained in this Agreement to be materially
untrue or inaccurate or (ii) result in the material failure to satisfy a closing
condition in Article VII or VIII; (b) any material failure of the Members or
Buyer, respectively, to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it or them; and (c) any written
communication from any person or entity alleging that the consent of such person
or entity may be required in connection with the transactions contemplated by
this Agreement; provided, however, that the delivery of any notice pursuant to
this Section 5.4 shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice.
 
5.5
Further Action

 
Upon the terms and subject to the conditions hereof, each of the parties shall
(a) make promptly its respective filings, and thereafter make any other required
submissions, under applicable laws with respect to the transactions contemplated
hereby and shall cooperate with the other parties with respect to such filings
and submissions and (b) use its best efforts to take, or cause to be taken, all
appropriate action, and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated hereby, including, without limitation,
using its best efforts to obtain all waivers, licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and parties to contracts as are necessary for the consummation of the
transactions contemplated hereby and to fulfill the conditions to the closing of
the sale of the Interests to Buyer. In case at any time after the Closing Date
any further action is necessary or desirable to carry out the purposes of this
Agreement, each party to this Agreement shall use its best efforts to take all
such action. Neither the Buyer nor the Members will undertake any course of
action inconsistent with this Agreement or that would make any representations,
warranties or agreements made by such party in this Agreement untrue or any
conditions precedent to this Agreement unable to be satisfied at or prior to the
Closing.
 
5.6
Publicity

 
None of the parties shall disclose, make or issue, or cause to be disclosed,
made or issued, any statement or announcement concerning this Agreement or the
transactions contemplated hereby to any third parties (other than its officers,
directors, employees, authorized representatives, legal advisors and financial
advisors who need to know such information in connection with carrying out or
facilitating the transactions contemplated hereby) without the prior written
consent of the other parties, except as required by law or any listing or other
agreement with any public securities trading exchange or market to which Buyer
is a party and after providing written notice to the other parties of such
required disclosure.
 
5.7. Covenants Not to Compete
 
5.7.1 Covenants
 
In consideration of the payment of the Purchase Price by Buyer to the Members at
the Closing, the Members covenant and agrees as follows:

Interest Purchase Agreement 
 
- 22 -

--------------------------------------------------------------------------------

 

 
(a) During any period during which a Member performs services as an employee,
consultant or otherwise for the Company, and, unless employment is terminated by
Buyer without reasonable cause, for the two (2)-year period commencing upon the
date that the Member ceases to perform services for the Company (the "Non-
Compete Period"), neither the Member nor any of the Member's affiliates shall
engage in any Competitive Business (as such term is defined below), whether
directly or indirectly, for its account or otherwise, or as a member,
shareholder, owner, partner, principal, agent, joint venturer, consultant,
advisor, franchisor or franchisee, independent contractor or otherwise, in, with
or of any person or entity that engages directly or indirectly in any
Competitive Business. As used herein, "Competitive Business" shall mean any
business that competes with the Company or the Buyer in the United States,
including, without limitation, any business that provides geographic and land
information systems, software, services or data.
 
(b) During the Non-Compete Period, neither the Member nor any of its affiliates
shall, directly or indirectly, hire, or solicit or encourage to leave the
employment of the Company, Buyer or any of their affiliates, or any former
employee of the Company hired by Buyer, the Company or their affiliates, or have
any arrangement (financial, consulting or otherwise) with any such individual.
 
5.7.2 Minor Investments
 
Notwithstanding the provisions of Section 5.7.1(a) above, a Member may at any
time own in the aggregate, directly or indirectly, for investment purposes only,
5% or less of any class of securities of any entity traded on any national
securities exchange or quoted on the Nasdaq National Market that engages in a
Competitive Business.
 
5.7.3 Remedies
 
The Members acknowledge that compliance with the provisions of this Section 5.7
is necessary and proper to preserve and protect the business of the Company
acquired by Buyer under this Agreement and to assure that the parties receive
the benefits intended to be conveyed pursuant to this Section 5.7. The Members
agree that any failure by the Members or any of their affiliates to comply with
the provisions of this Section 5.7 shall entitle Buyer and their affiliates, in
addition to such other relief and remedies as may be available, to equitable
relief, including, but not limited to, the remedy of injunction. Resort to any
remedy shall not prevent the concurrent or subsequent employment of any other
remedy, or preclude the recovery by Buyer and its affiliates of monetary damages
and compensation.
 
5.7.4 Severability; Reformation
 
The covenants in this Section 5.7 are severable and separate, and the
unenforceability of any specific covenant shall not affect the continuing
validity and enforceability of any other covenant. In the event any court of
competent jurisdiction shall determine that the scope, time or territorial
restrictions set forth in this Section 5.7 are unreasonable and therefore
unenforceable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that the court deems reasonable and this
Agreement shall thereby be reformed.
 

Interest Purchase Agreement 
 
- 23 -

--------------------------------------------------------------------------------

 

 
ARTICLE VI - PUT OPTION
 
For a period of one (1) year from and after the Closing, at the election of each
Member, which shall be exercisable in the sole discretion of such Member, Parent
shall be obligated to purchase up to 27,000 shares of Parent Stock held by such
electing Member at the purchase price of $1.00 per share. To exercise the right
to cause Parent to purchase the shares of Parent Stock, the Member shall deliver
written notice to Parent indicating the number of shares (not to exceed 27,000
per electing Member) that the Member desires Parent to purchase. Within fifteen
(15) days after receipt of such written notice, Parent shall take all such
action necessary to purchase the shares, up to the 27,000 per Member maximum,
identified in the Member’s notice and, subject to delivery of a certificate
representing the shares to be sold, duly endorsed or accompanied by appropriate
stock powers executed by the electing Member, Parent shall pay to the electing
Member the purchase price for the Parent Stock specified in this Article VI
(i.e., $1.00 per share). The right of a Member to cause Parent to repurchase the
Parent Stock pursuant to the terms of this Article VI shall terminate one year
after the Closing.
 
ARTICLE VII - CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
 
The obligations of Buyer to perform and observe the covenants, agreements and
conditions to be performed and observed by it at or before the Closing shall be
subject to the satisfaction of the following conditions, which may be expressly
waived only in writing signed by Buyer.
 
7.1
Accuracy of Representations and Warranties

 
Each of the representations and warranties of the Members contained in this
Agreement and the other Transaction Documents to which each is a party
(including applicable Exhibits or Disclosure Schedules) shall be true and
correct as of the date hereof and at and as of the Closing Date as though made
on that date; except to the extent such representations and warranties are made
as of a specified date, in which case such representations and warranties shall
be true and correct as of the specified date.
 
7.2
Performance of Agreements

 
The Members shall have performed all obligations and agreements and complied
with all covenants and conditions contained in this Agreement or any other
Transaction Document to be performed and complied with by them at or prior to
the Closing.
 
7.3
Liabilities

 
The liabilities of the Company shall in no event exceed $30,000 at Closing.
 
7.4
Members’ Certificate

 
Buyer shall have received a certificate of the Members of the Company, dated the
Closing Date, substantially in the form attached as Exhibit 7.4, certifying that
the conditions set forth in Sections 7.1, 7.2, 7.5 and 7.8 have been fulfilled.
 
7.5
Material Adverse Change

 
Since the date hereof and through the Closing, there shall not have occurred (or
be threatened) any material adverse change (a) in the business, operations,
assets, liabilities, earnings, condition (financial or other), or prospects of
the Company or (b) with respect to the Members or the Interests, and no material
adverse change shall have occurred (or be threatened) in any domestic or foreign
laws or regulations affecting the Company or in any third party contractual or
other business relationships of the Company.

Interest Purchase Agreement 
 
- 24 -

--------------------------------------------------------------------------------

 

 


 
7.6
Due Diligence and Board Approval

 
The results of Buyer's due diligence investigation of the Company and the
Members shall be satisfactory in all respects to Buyer and the Board of
Directors of Buyer shall have approved this Agreement and the transactions
contemplated hereby.
 
7.7
Approvals and Consents

 
All transfers of permits or licenses and all approvals, applications or notices
to public agencies, federal, state, local or foreign, the granting or delivery
of which is necessary for the consummation of the transactions contemplated
hereby or for the continued operation of the Company as set forth in the
Disclosure Schedules, shall have been obtained, and all waiting periods
specified by law shall have passed. All other consents, approvals and notices
material to the consummation of the transactions contemplated by this Agreement
shall have been obtained or delivered. All such transfers, approvals, and
consents shall be satisfactory in all respects to Buyer in its sole and absolute
discretion.
 
7.8
Proceedings and Documents

 
All limited liability company and other proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall have been approved by counsel to Buyer and the Buyer.
 
7.9
Compliance With Laws

 
The consummation of the transactions contemplated by this Agreement shall be
legally permitted by all laws and regulations to which Buyer is subject.
 
7.10
Legal Proceedings

 
No order of any court or administrative agency shall be in effect that enjoins,
restrains, conditions or prohibits consummation of this Agreement, and no
litigation, investigation or administrative proceeding shall be pending or
threatened that would enjoin, restrain, condition or prevent consummation of
this Agreement or the transactions contemplated hereby.
 
7.11
Delivery of Bill of Sale

 
The Members shall deliver to Buyer at Closing bills of sale regarding the
Interests in substantially the form attached as Exhibit 7.11, and acceptable to
Buyer.
 
ARTICLE VIII - CONDITIONS PRECEDENT TO OBLIGATIONS OF THE MEMBERS
 
The obligations of the Members to perform and observe the covenants, agreements
and conditions to be performed and observed by any of them at or before the
Closing shall be subject to the satisfaction of the following conditions, which
may be expressly waived only in writing signed by the Members.
 

Interest Purchase Agreement 
 
- 25 -

--------------------------------------------------------------------------------

 

 
8.1
Accuracy of Representations and Warranties

 
Each of the representations and warranties of Buyer contained in this Agreement
and the other Transaction Documents to which it is a party shall be true and
correct as of the date hereof and at and as of the Closing Date as though made
on that date, except to the extent such representations and warranties are made
as of a specified date, in which case such representations and warranties shall
be true and correct as of the specified date.
 
8.2
Performance of Agreements

 
Buyer shall have performed all obligations and agreements and complied with all
covenants and conditions contained in this Agreement or any other Transaction
Document to be performed and complied with by it at or prior to the Closing.
 
8.3
Officers' Certificate

 
The Company shall have received a certificate of an officer of Buyer, dated the
Closing Date, substantially in the form attached as Exhibit 8.4, certifying that
the conditions in Sections 8.1, 8.2, 8.4 and 8.6 have been fulfilled.
 
8.4
Material Adverse Change

 
Since the date hereof and through the Closing, there shall not have occurred any
material adverse change in the business, operations, assets, liabilities,
earnings, condition (financial or other) of Buyer that would render Buyer unable
to perform its obligations under the Transaction Documents.
 
8.5
Approvals and Consents

 
All transfers of permits or licenses and all approvals, applications or notices
to public agencies, federal, state, local or foreign, required to be obtained by
Buyer for the consummation of the transactions contemplated hereby shall have
been obtained, and all waiting periods specified by law shall have passed.
 
8.6
Proceedings and Documents

 
All corporate and other proceedings in connection with the transactions
contemplated hereby and all documents and instruments incident to such
transactions shall have been approved by counsel to the Members and the Members.
 
8.7
Compliance With Laws

 
The consummation of the transactions contemplated by this Agreement shall be
legally permitted by all laws and regulations to which the Company and the
Members are subject.
 
8.8
Legal Proceedings

 
No order of any court or administrative agency shall be in effect that enjoins,
restrains, conditions or prohibits consummation of this Agreement, and no
litigation, investigation or administrative proceeding shall be pending or
threatened that would enjoin, restrain, condition or prevent consummation of
this Agreement or the transactions contemplated hereby.

Interest Purchase Agreement 
 
- 26 -

--------------------------------------------------------------------------------

 

 


 
ARTICLE IX - TERMINATION, AMENDMENT AND WAIVER
 
9.1 Termination 
 
This Agreement may be terminated at any time prior to the Closing:
 
(a) by mutual written consent of the Members and Buyer;
 
(b) by the Company, if Buyer shall have breached any of its representations,
warranties or agreements;
 
(c) by Buyer, if the Members shall have breached any of its or their
representations, warranties or agreements;
 
(d) by either the Company or Buyer if the Closing has not occurred by
____________January 15, 2007; provided, however, that the right to terminate
this Agreement under this subsection (d) shall not be available to any party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure of the Closing to occur on or before such date;
 
(e) by either the Company or Buyer if there shall be any law or regulation that
makes consummation of the sale of the Interests by the Members to Buyer illegal
or otherwise prohibited or if any judgment, injunction, order or decree
enjoining Buyer or the Company from consummating the sale of the Interests by
the Members to Buyer is entered and such judgment, injunction, order or decree
shall become final and nonappealable; or
 
(f) at any time prior to the Closing by Buyer if, at any time in the course of
its legal, accounting, financial or operational due diligence investigation as
to the Company and the Members, it shall have become aware of any facts or
circumstances that it was not aware of on the date hereof, or any additional
facts and circumstances as to matters of which it was aware on the date hereof,
in either case that would, in the reasonable judgment of Buyer, make it
inadvisable to consummate the purchase of the Shares and the other transactions
contemplated hereby.
 
9.2
Effect of Termination

 
In the event of the termination of this Agreement pursuant to Section 9.1, there
shall be no further obligation on the part of any party, except that the
confidentiality obligations under Section 5.2, and Sections 9.2, 11.1, 11.2,
11.5 and 11.8 shall survive any such termination and nothing shall relieve any
party from liability for any breach.
 
9.3
Amendment

 
Buyer and the Members may amend, modify or supplement this Agreement at any
time, but only in writing duly executed on behalf of each of the parties to be
bound thereby.
 

Interest Purchase Agreement 
 
- 27 -

--------------------------------------------------------------------------------

 

 
9.4
Waiver

 
At any time prior to the Closing, any party may (a) extend the time for the
performance of any obligation or other act of any other party, (b) waive any
inaccuracy in the representations and warranties contained in any Transaction
Document, or (c) waive compliance with any agreement or condition in any
Transaction Document. Any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by the party or parties to be bound.
The failure of any party at any time or times to require performance of any
provisions shall in no manner affect its right at a later time to enforce the
same. No waiver by any party of any condition or of any breach of any terms,
covenants, representations, warranties or agreements contained in this Agreement
shall be deemed to be a further or continuing waiver of any such condition or
breach in other instances or a waiver of any other condition or any breach of
any other terms, covenants, representations, warranties or agreements.
 
ARTICLE X - SURVIVAL AND INDEMNIFICATION
 
10.1
Survival

 
All representations and warranties contained in this Agreement or the other
Transaction Documents shall survive for a period of ____________three (3) years
following the Closing. The covenants and agreements contained in this Agreement
that contemplate performance after the Closing shall survive the Closing and
shall continue until all obligations with respect thereto shall have been
performed or satisfied or shall have been terminated in accordance with their
terms.
 
10.2
Indemnification

 
10.2.1 Indemnification by the Members
 
From and after the Closing Date, the Members shall jointly and
severally indemnify and hold Buyer and its affiliates (the "Buyer Indemnified
Parties") harmless from and against, and shall reimburse Buyer Indemnified
Parties for, any and all losses, damages, debts, liabilities, obligations,
judgments, orders, awards, writs, injunctions, decrees, fines, penalties, taxes,
costs or expenses (including but not limited to any legal and accounting fees
and expenses) ("Losses") arising out of or in connection with:
 
(a) any inaccuracy in or other breach of any representation or warranty made by
the Members in this Agreement or in any other Transaction Document;
 
(b) any failure by the Members to perform or comply, in whole or in part, with
any covenant or agreement in this Agreement or any other Transaction Document to
which it is a party; or
 
(c) any claim, demand, cause of action, suit, proceeding, hearing or
investigation by any person or entity for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such person or entity directly or indirectly with
the Company, any of its Members or employees in connection with any of the
transactions contemplated by this Agreement or any other Transaction Document.
 
10.2.2 Indemnification by Buyer
 
From and after the Closing Date, Buyer shall indemnify and hold the Members (the
"Member Indemnified Parties") harmless from and against, and shall reimburse the
Member Indemnified Parties for, any and all Losses arising out of or in
connection with:

Interest Purchase Agreement 
 
- 28 -

--------------------------------------------------------------------------------

 

 


 
(a) any inaccuracy in or other breach of any representation or warranty made by
Buyer in this Agreement or in any other Transaction Document;
 
(b) any failure by Buyer to perform or comply, in whole or in part, with any
covenant or agreement in this Agreement or any other Transaction Document to
which it is a party.
 
10.3
Limitations

 
(a) Any claim for indemnification must be asserted as provided in Section 10.4
within three years from the Closing, otherwise, this Article X shall be null,
void and without effect.
 
(b) In no event shall any party be indemnified for any Loss to the extent it is
covered by insurance.
 
10.4
Procedure for Indemnification

 
10.4.1 Claim Notice
 
The Member Indemnified Parties together with Buyer Indemnified Parties, are
sometimes referred to herein as the "Indemnified Parties. " In the event that
any Indemnified Party sustains or incurs any Losses in respect of which
indemnification may be sought pursuant to this Article X, such Indemnified Party
may assert a claim for indemnification by giving written notice (the "Claim
Notice") to the indemnifying party, which will describe in reasonable detail the
facts and circumstances on which the asserted claim for indemnification is
based. The Claim Notice will also specify how the Indemnified Party intends to
recover such funds pursuant to this Agreement. Unless the claim described in the
Claim Notice is contested by the indemnifying party by written notice to the
Indemnified Party of the amount of the claim that is contested, given within
30 days of the receipt of the Claim Notice, the Indemnified Party may recover
such undisputed amount of the claim described in the Claim Notice.
 
10.4.2 Dispute Notice
 
If, within thirty (30) days of the receipt by the indemnifying party of the
Claim Notice, the indemnifying party contests in writing to the Indemnified
Party that such Loss constitutes an indemnifiable claim (the "Dispute Notice"),
then the Indemnified Party and the indemnifying party, acting in good faith,
shall attempt to reach agreement with respect to such claim. If the Indemnified
Party and the indemnifying party should so agree, a memorandum setting forth
such agreement shall be prepared and signed by the Indemnified Party and the
indemnifying party.
 

Interest Purchase Agreement 
 
- 29 -

--------------------------------------------------------------------------------

 

 
10.4.3 Third-Party Claims
 
With respect to claims for indemnification resulting from or in connection with
any legal proceeding commenced by a third party, the Indemnified Party will give
the Claim Notice to the indemnifying party no later than ten (10) days prior to
the time any initial answer or response to the asserted claim is legally
required under any applicable court or procedural rule. Nothing in this
Section 10.4.3 limits in any way the right of the Indemnified Party to defend
against any claim or litigation in such manner as it may deem appropriate,
including, but not limited to, settling the claim or litigation (after giving
notice of the same to the indemnifying party) on such terms as the Indemnified
Party may in good faith deem appropriate (provided, however, that no such
settlement shall occur without the indemnifying party's prior written consent,
which shall not be unreasonably withheld). The indemnifying party will, subject
to the limitations set forth in Section 10.3, promptly indemnify the Indemnified
Party in accordance with the provisions of this Article X and the Escrow
Agreement.
 
10.5
Investigations; Waivers

 
An Indemnified Party's right to indemnification provided for in this Article X
will remain in effect notwithstanding any investigation at any time by or on
behalf of any party or any waiver by any party of any condition to such party's
obligations to consummate the transactions contemplated hereby.
 
ARTICLE XI - GENERAL
 
11.1
Expenses

 
Whether or not the transactions contemplated by this Agreement are consummated,
each party shall each pay its own fees and expenses for the negotiation,
preparation and carrying out of this Agreement and the other Transaction
Documents (including legal and accounting fees and expenses).
 
11.2
Consequential Damages

 
No party shall be liable to the other parties for any special, indirect,
incidental or consequential damages resulting from any breach of this Agreement.
 
11.3
Assignment

 
This Agreement shall not be assigned by operation of law or otherwise, except
that Buyer may assign all or any of its rights and obligations to any of its
affiliates. In the event of any such permitted assignment, Buyer shall guarantee
the performance of such obligations by such assignee.
 
11.4
Notices

 
Unless otherwise provided, any notice under this Agreement shall be given in
writing and shall be deemed effectively given (a) upon personal delivery to the
party to be notified, (b) upon confirmation of receipt by fax by the party to be
notified, (c) one business day after deposit with a reputable overnight courier,
prepaid for overnight delivery and addressed as set forth in (d), or (d) three
days after deposit with the U.S. Post Office, postage prepaid, registered or
certified with return receipt requested and addressed to the party to be
notified at the address indicated for such party below, or at such other address
as such party may designate by 10 days' advance written notice to the other
parties given in the foregoing manner.



Interest Purchase Agreement 
 
- 30 -

--------------------------------------------------------------------------------

 

If to the Buyer:                                     Premier Data Services, Inc.
8310 South Valley Highway, Suite 220
Englewood, CO 80112
Attention: Richard V. Souders
President and CEO


With a copy to:                                    Castle Meinhold & Stawiarski,
LLC
999 18th Street, Suite 2201
Denver, CO 80220
Attention: Thomas S. Smith, Esq.


If to the Members:                                Land Links Company, Ltd.
7820 Pan American Fwy. NE # 4
Albuquerque, NM 87109
Attention: David M. King and Glen W. Thurow
 
Note: Determine if arbitration is desired.
 
Alt. 1
 
11.5
Governing Law; Jurisdiction; Venue

 
This Agreement shall be governed by and construed under the laws of the state of
Colorado without regard to principles of conflict of laws. The parties
irrevocably consent to the jurisdiction and venue of the state and federal
courts located in Denver, Colorado in connection with any action relating to
this Agreement.
 
11.6
Successors and Assigns

 
The terms and conditions of this Agreement shall inure to the benefit of and be
binding on the respective successors and assigns of the parties.
 
11.7
Severability

 
If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be excluded from this Agreement, and the
balance of this Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.
 
11.8
Entire Agreement; Counterparts

 
This Agreement constitutes the entire agreement among the parties with respect
to this subject matter and supersedes all prior agreements and undertakings,
both written and oral, among the parties with respect to this subject matter,
including, but not limited to, the Letter of Intent, dated October 25, 2006,
between Buyer the Company. This Agreement may be executed in two or more
counterparts, which together shall constitute one instrument.
 


 
[SIGNATURE PAGE FOLLOWS]

Interest Purchase Agreement 
 
- 31 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement effective as of the date and year first above written.


BUYER:


PDS GIS/LIS, Inc., a
Delaware corporation


 
By: /s/ Richard V. Souders   
Richard V. Souders, President and CEO






MEMBERS:


/s/ David M. King
 David M. King




/s/ Glen w. Thurow
 Glen W. Thurow

Stock Purchase Agreement 
 
- 32 -

--------------------------------------------------------------------------------

 




List of Exhibits and Schedules


Exhibits


Exhibit 2.2.2 - Registration Rights and Lock-Up Agreement
Exhibit 7.4 - Members’ Certificate
Exhibit 7.11 - Bill of Sale David M. King; Bill of Sale Glen W. Thurow
Exhibit 8.4 - Officer’s Certificate (Buyer)


Disclosure Schedules of the Members


Schedule 3.6 - Operating Lease Liabilities
Schedule 3.9(a) - Real Property (owned, leased, rented or used by the Company)
Schedule 3.9(b) - Personal Property (owned, leased, rented or used by the
Company and having a value in
excess of $2,000)
Schedule 3.10 - Material Contracts (all material contracts, agreements,
arrangements of the Company)
Schedule 3.11 - Customers (material customers of the Company)
Schedule 3.15 - Employee Benefit Plans (benefit plans of the Company)
Schedule 3.17.2 - Third Party Technology; Third Party Licenses (used in the
Company's business)
Schedule 3.17.3 - Trademarks (trademarks, trade names, brand names of the
Company)
Schedule 3.17.4 - IP Registrations (all patents, patent applications, copyright
registrations, trademark
applications of the Company)
Schedule 3.17.8 - Domain Names (all websites of the Company)
Schedule 3.20 - Permits; Registrations (all governmental approvals,
authorizations, consents, licenses, orders,
registrations and permits of the Company)
Schedule 3.22 - Insurance Policies (all insurance policies of the Company)
Schedule 3.26 - Bank Accounts (all accounts and account signatories of the
Company)


- 33 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------